347 U.S. 521 (1954)
UNITED SHOE MACHINERY CORP.
v.
UNITED STATES.
No. 394.
Supreme Court of United States.
Argued April 26-27, 1954.
Decided May 17, 1954.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS.
John L. Hall, Robert Proctor and Claude R. Branch argued the cause for appellant. With them on the brief were Walter Powers, John B. Reigeluth and Conrad W. Oberdorfer.
Ralph S. Spritzer argued the cause for the United States. With him on the brief were Solicitor General Sobeloff, Assistant Attorney General Barnes, Marvin E. Frankel, Margaret H. Brass and C. Worth Rowley.
PER CURIAM.
The case having been fully argued and the Court being satisfied that the findings are justified by the evidence and support the decree, the judgment is affirmed.
MR. JUSTICE JACKSON and MR. JUSTICE CLARK did not participate in the consideration or decision of this case.